


110 HR 2055 IH: To improve children’s access to health care coverage

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2055
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Ms. Castor introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To improve children’s access to health care coverage
		  under the Medicaid Program and the State Children’s Health Insurance Program
		  (SCHIP).
	
	
		1.Short title; table of
			 contents; findings
			(a)Short
			 titleThis Act may be cited
			 as the Improving Children’s Access to Health Care Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; findings.
					Sec. 2. State options for express lane
				eligibility.
					Sec. 3. Medicaid citizenship documentation
				requirements.
					Sec. 4. Give States the option to allow children of low-income
				state employees to enroll in SCHIP.
					Sec. 5. Establishment of new base SCHIP allotments that are
				responsive to increases in health care costs and enrollment
				expansions.
					Sec. 6. 2-year initial availability of SCHIP
				allotments.
					Sec. 7. SCHIP Premium grace period.
				
			(c)FindingsCongress
			 finds the following:
				(1)9 million children in the United States
			 under the age of 19 are uninsured.
				(2)6.8 million of
			 these children are eligible for, but not enrolled in, the Medicaid program or
			 the State Children's Health Insurance Program (SCHIP).
				(3)Two-thirds of the 9 million uninsured
			 children come from working families in which one or both parents are working
			 but were not offered employer-based health insurance or were unable to buy
			 private health insurance.
				(4)Uninsured children
			 are five times less likely than insured children to have a primary care
			 physician, or to have visited a doctor or dentist in the past two years.
				2.State options for
			 express lane eligibilityNotwithstanding any other provision of law,
			 any State with a plan under title XIX or XXI of the Social Security Act has the
			 option of doing any or all of the following in order to promote enrollment of
			 eligible children under the programs under those titles:
			(1)The option to
			 create “express lane eligibility” so that children who meet other low-income
			 public program eligibility requirements (such as the WIC program, the school
			 lunch program, and other means-tested programs) are automatically enrolled for
			 benefits under the appropriate plan under such titles, with appropriate notice
			 to the parents of children so enrolled.
			(2)The option to create one enrollment form
			 for all low-income public programs, including such programs.
			(3)The option to receive a 75 percent Federal
			 matching percentage under such titles for expenses relating to the
			 implementation of electronic technology needed to make their information and
			 computer system infrastructure facilitate Express Lane eligibility, presumptive
			 eligibility, continuous eligibility, and automatic renewals of coverage for
			 children for whom the State already has data from other programs on
			 income.
			3.Medicaid citizenship
			 documentation requirements
			(a)State option To
			 require certain individuals To present satisfactory documentary evidence of
			 proof of citizenship or nationality for purposes of eligibility for
			 Medicaid
				(1)In
			 generalSection 1902(a)(46) of the Social Security Act (42 U.S.C.
			 1396a(a)(46)) is amended—
					(A)by inserting
			 (A) after (46);
					(B)by adding
			 and after the semicolon; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(B)at the option of the State and subject
				to section 1903(x), require that, with respect to an individual (other than an
				individual described in section 1903(x)(1)) who declares to be a citizen or
				national of the United States for purposes of establishing initial eligibility
				for medical assistance under this title (or, at State option, for purposes of
				renewing or redetermining such eligibility to the extent that such satisfactory
				documentary evidence of citizenship or nationality has not yet been presented),
				there is presented satisfactory documentary evidence of citizenship or
				nationality of the individual (using criteria determined by the State, which
				shall be no more restrictive than the criteria used by the Social Security
				Administration to determine citizenship, and which shall accept as such
				evidence a document issued by a federally-recognized Indian tribe evidencing
				membership or enrollment in, or affiliation with, such tribe (such as a tribal
				enrollment card or certificate of degree of Indian blood, and, with respect to
				those federally-recognized Indian tribes located within States having an
				international border whose membership includes individuals who are not citizens
				of the United States, such other forms of documentation (including tribal
				documentation, if appropriate) that the Secretary, after consulting with such
				tribes, determines to be satisfactory documentary evidence of citizenship or
				nationality for purposes of satisfying the requirement of this
				subparagraph));
							.
					(2)Limitation on
			 waiver authorityNotwithstanding any provision of section 1115 of
			 the Social Security Act (42 U.S.C. 1315), or any other provision of law, the
			 Secretary of Health and Human Services may not waive the requirements of
			 section 1902(a)(46)(B) of such Act (42 U.S.C. 1396a(a)(46)(B)) with respect to
			 a State.
				(3)Conforming
			 amendmentsSection 1903 of such Act (42 U.S.C. 1396b) is
			 amended—
					(A)in subsection
			 (i)—
						(i)in
			 paragraph (20), by adding or after the semicolon;
						(ii)in
			 paragraph (21), by striking ; or and inserting a period;
			 and
						(iii)by
			 striking paragraph (22); and
						(B)in subsection (x)
			 (as amended by section 405(c)(1)(A) of division B of the Tax Relief and Health
			 Care Act of 2006 (Public Law 109–432))—
						(i)by
			 striking paragraphs (1) and (3);
						(ii)by
			 redesignating paragraph (2) as paragraph (1);
						(iii)in
			 paragraph (1), as so redesignated, by striking paragraph (1) and
			 inserting section 1902(a)(46)(B); and
						(iv)by
			 adding at the end the following new paragraph:
							
								(2)In the case of an individual
				declaring to be a citizen or national of the United States with respect to whom
				a State requires the presentation of satisfactory documentary evidence of
				citizenship or nationality under section 1902(a)(46)(B), the individual shall
				be provided at least the reasonable opportunity to present satisfactory
				documentary evidence of citizenship or nationality under this subsection as is
				provided under clauses (i) and (ii) of section 1137(d)(4)(A) to an individual
				for the submittal to the State of evidence indicating a satisfactory
				immigration
				status.
								.
						(b)Clarification of
			 rules for children born in the United States to mothers eligible for
			 MedicaidSection 1903(x) of such Act (42 U.S.C. 1396b(x)), as
			 amended by subsection (a)(3)(B), is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (C), by striking or at the end;
					(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(C)by inserting after
			 subparagraph (C) the following new subparagraph:
						
							(D)pursuant to the application of section
				1902(e)(4) (and, in the case of an individual who is eligible for medical
				assistance on such basis, the individual shall be deemed to have provided
				satisfactory documentary evidence of citizenship or nationality and shall not
				be required to provide further documentary evidence on any date that occurs
				during or after the period in which the individual is eligible for medical
				assistance on such basis); or
							;
				and
					(2)by adding at the end the following new
			 paragraph:
					
						(3)Nothing in subparagraph (A) or (B) of
				section 1902(a)(46), the preceding paragraphs of this subsection, or the
				Deficit Reduction Act of 2005, including section 6036 of such Act, shall be
				construed as changing the requirement of section 1902(e)(4) that a child born
				in the United States to an alien mother for whom medical assistance for the
				delivery of such child is available as treatment of an emergency medical
				condition pursuant to subsection (v) shall be deemed eligible for medical
				assistance during the first year of such child’s
				life.
						.
				(c)Effective
			 date
				(1)Retroactive
			 applicationThe amendments made by this section shall take effect
			 as if included in the enactment of the Deficit Reduction Act of 2005 (Public
			 Law 109–171; 120 Stat. 4).
				(2)Restoration of
			 eligibilityIn the case of an individual who, during the period
			 that began on July 1, 2006, and ends on the date of enactment of this Act, was
			 determined to be ineligible for medical assistance under a State Medicaid
			 program solely as a result of the application of subsections (i)(22) and (x) of
			 section 1903 of the Social Security Act (as in effect during such period), but
			 who would have been determined eligible for such assistance if such
			 subsections, as amended by subsections (a) and (b), had applied to the
			 individual, a State may deem the individual to be eligible for such assistance
			 as of the date that the individual was determined to be ineligible for such
			 medical assistance on such basis.
				4.Give States the
			 option to allow children of low-income state employees to enroll in
			 SCHIP
			(a)In
			 generalSection 2110(b)(2)(B)
			 of the Social Security Act (42 U.S.C. 1397jj(b)(2)(B)) is amended by inserting
			 at the option of a State, after (B).
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			5.Establishment of new
			 base SCHIP allotments that are responsive to increases in health care costs and
			 enrollment expansionsSection
			 2104 of the Social Security Act (42 U.S.C. 1397dd) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (9),
			 by striking and at the end;
				(B)in paragraph (10),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following new paragraph:
					
						(11)for fiscal year
				2008 and each succeeding fiscal year, the sum of the State allotments provided
				under subsection (i) for such fiscal
				year.
						;
				(2)in each of
			 subsections (b)(1) and (c)(1), by striking subsection (d) and
			 inserting subsections (d) and (i); and
			(3)by
			 adding at the end the following new subsection:
				
					(i)Allotments for
				States and territories beginning with fiscal year 2008
						(1)General
				allotment computation
							(A)In
				generalSubject to the succeeding provisions of this subsection,
				the Secretary shall compute a State allotment for each State for each fiscal
				year as follows:
								(i)Rebasing in
				fiscal year 2008 and each second succeeding fiscal yearFor fiscal year 2008 and each second
				succeeding fiscal year, the allotment of a State is equal to the Federal
				payments to the State that are attributable to (and countable towards) the
				allotment under this section for the State for the previous fiscal year
				multiplied by the allotment increase factor under subparagraph (B) for the
				fiscal year involved.
								(ii)Using projections
				for fiscal year 2009 and each second succeeding fiscal yearFor
				fiscal year 2009 and each second succeeding fiscal year, the allotment of a
				State is equal to the amount of the State allotment under this subparagraph for
				the previous fiscal year multiplied by the allotment increase factor under
				subparagraph (B) for the fiscal year involved.
								(B)Allotment
				increase factorThe allotment
				increase factor under this subparagraph for a fiscal year is equal to the
				product of the following:
								(i)Per capita
				health care growth factorOne plus the percentage increase in the
				projected per capita amount of National Health Expenditures from the second
				previous fiscal year to the previous fiscal year, as most recently published by
				the Secretary before the beginning of the fiscal year involved.
								(ii)Child
				population growth factorOne plus the percentage increase in the
				population of children under 20 years of age in the State from July 1 in such
				second previous fiscal year to July 1 in the previous fiscal year, as
				determined by the Secretary based on the most recent published estimates of the
				Bureau of the Census before the beginning of the fiscal year involved.
								(C)Outreach
				adjustment
								(i)In
				generalIf a State’s
				expenditures under this title in a fiscal year (beginning with fiscal year
				2008) exceeds the allotment provided under this section (determined without
				regard to any reallotment it receives that is available for expenditure during
				such fiscal year) and if the average number of enrollees in the State under
				this title for such fiscal year exceeds its target number of enrollees for that
				year, for the subsequent fiscal year the allotment under this section for the
				State shall be increased by the amount by which—
									(I)the product
				of—
										(aa)such additional
				number of enrollees; and
										(bb)the
				projected per capita Federal expenditures under the State child health plan (as
				determined under clause (iii) for such subsequent fiscal year); reduced
				by
										(II)the amount of any
				allotment redistributed to the State under this section for such subsequent
				fiscal year.
									(ii)Target number
				of enrolleesIn this subsection, the target number of enrollees
				for a State for a fiscal year is equal to the average number of enrollees
				enrolled in the State child health plan under this title during fiscal year
				2007 increased (for each subsequent fiscal year through the fiscal year
				involved) by the population growth for children in that State for the year
				ending on June 30 before the beginning of the fiscal year (as estimated by the
				Bureau of the Census).
								(iii)Projected per
				capita Federal expendituresFor purposes of subparagraph
				(A)(i)(II), the projected per capita Federal expenditures under a State child
				health plan for a fiscal year is equal to the average per capita Federal
				expenditures under such plan for fiscal year 2007, increased (for each
				subsequent fiscal year up to and including the fiscal year involved) by the
				annual percentage increase in per capita amount of National Health Expenditures
				(as estimated by the Secretary) for the respective subsequent fiscal
				year.
								(iv)AvailabilityNotwithstanding
				subsection (e), an increase in allotment under this paragraph shall only be
				available for expenditure during the fiscal year in which it is
				provided.
								(v)Interaction with
				other provisions
									(I)Coverage
				expansion statesIn the case of a State that has an increased
				allotment under section 2105(i)—
										(aa)there shall be no
				increased allotment under paragraph (2); and
										(bb)the
				allotment under this subsection shall not be subject to reallotment or
				redistribution to other States.
										(II)No reallotment
				of outreach adjustmentIn no case shall any increase in allotment
				under paragraph (2) for a State be subject to reallotment or redistribution to
				other
				States.
									.
			6.2-year initial
			 availability of SCHIP allotmentsSection 2104(e) of the Social Security Act
			 (42 U.S.C. 1397dd(e)) is amended to read as follows:
			
				(e)Availability of
				amounts allotted
					(1)In
				generalExcept as provided in paragraph (2), amounts allotted to
				a State pursuant to this section—
						(A)for each of fiscal
				years 1998 through 2007, shall remain available for expenditure by the State
				through the end of the second succeeding fiscal year; and
						(B)for fiscal year
				2008 and each fiscal year thereafter, shall remain available for expenditure by
				the State through the end of the succeeding fiscal year.
						(2)Availability of
				amounts reallottedAmounts reallotted to a State under subsection
				(f) shall be available for expenditure by the State through the end of the
				fiscal year in which they are
				reallotted.
					.
		7.SCHIP Premium
			 grace period
			(a)In
			 generalSection 2103(e)(3) of
			 the Social Security Act (42 U.S.C. 1397bb(e)(3)) is amended by adding at the
			 end the following new subparagraph:
				
					(C)Premium grace
				period
						(i)In
				generalThe State child
				health plan shall provide a grace period of at least 30 days from the beginning
				of a new coverage period to make premium payments before coverage under this
				title may be terminated. For purposes of this clause, the term new
				coverage period means the month following the last month for which the
				premium has been paid.
						(ii)NoticeThe State child health plan shall provide,
				not later than 7 days after the first day of a grace period described in clause
				(i), individual notice informing the enrollee involved—
							(I)that failure to make a premium payment
				within the grace period will result in termination from the State child health
				plan; and
							(II)of the enrollee’s right to challenge the
				proposed termination pursuant to the applicable Federal regulations, in effect
				as of January 1, 2007.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to new
			 coverage periods beginning on and after such date, not later than October 1,
			 2007, as the Secretary of Health and Human Services shall specify.
			
